UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4641



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


COREY WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CR-04-51)


Submitted:   July 16, 2007                 Decided:   August 6, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. Kasey Warner,
United States Attorney, Monica L. Dillon, Special Assistant United
States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Corey Williams pled guilty to a superseding indictment

charging him with possession of contraband (marijuana) in prison in

violation of 18 U.S.C. § 1791(a)(2) (2000).                 He was sentenced to

twelve    months    of   imprisonment      based   on   a   properly-calculated

Sentencing Guidelines range of six to twelve months.                     In his

original brief,          Williams objects to the fact that his prior

convictions, which were not admitted by him, were used to increase

his   criminal     history   under    the     Guidelines,     which   ultimately

increased his sentence.        Williams alleges that this usage violates

the   Sixth    Amendment     and     the    Supreme     Court’s   opinions    in

Almendarez-Torres v. United States, 523 U.S. 224 (1998), and

Blakely v. Washington, 542 U.S. 296 (2004).             We have rejected this

claim.     United States v. Cheek, 415 F.3d 349, 352-53 (4th Cir.),

cert. denied, 126 S. Ct. 640 (2005).

            After Williams filed his initial brief, the Supreme Court

issued its decision in United States v. Booker, 543 U.S. 220

(2005).    We ordered additional briefing in light of Booker.             In his

supplemental brief, Williams concedes that he cannot show that the

district    court    plainly    erred       by   sentencing    him    under   the

then-mandatory Sentencing Guidelines, because he cannot show he was

prejudiced thereby, e.g. he cannot show that being sentenced under

the pre-Booker mandatory Guidelines affected the outcome of his

sentence.     Thus, he has failed to demonstrate reversible error.


                                      - 2 -
See United States v. White, 405 F.3d 208, 215 (4th Cir. 2005)

(discussing Booker plain error review).

          Accordingly, we affirm Williams’ sentence.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -